A motion for a new trial was filed in this case on December 4, 1929, the same being the 15th judicial day of the November, 1929, term of said court. The motion for a new trial was overruled on December 19, 1929, at the same term of said court.
On January 21, 1930, the same being the 56th judicial day of the November, 1929 term, the appellant asked and was granted 60 days' time for filing a bill of exceptions, which time was beyond the term of court in which the motion for a new trial was overruled. The bill of exceptions was filed on March 18, 1930, in the February, 1930, term of said court.
Time to prepare and present a bill of exceptions can be granted only at the time the motion for a new trial is overruled if the time requested extends beyond the term of court in which 1, 2.  the request was made. It may, however, be presented and filed at any time within the term of court when the motion for a new trial was overruled without a request for time in which to file. § 685 Burns 1926; Citizens St. R. Co. v.Mavil (1903), 161 Ind. 506, 67 N.E. 921; Shaw v. Union TrustCo. (1923), 79 Ind. App. 277, 137 N.E. 895.
The only error presented is the alleged error of the court in overruling the appellant's motion for a new trial, which motion is on the grounds that the verdict of the jury is not sustained by sufficient evidence and is contrary to law and the court erred in giving certain instructions and in refusing to give certain other instructions. The appellant not having asked for time to tender a bill of exceptions at the time the motion for a new trial was overruled, and no bill of exceptions having been filed during the term in which the motion for a new *Page 456 
trial was overruled, no question is presented for the consideration of this court.
Judgment affirmed.